Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Westport Innovations Inc. Closes Offering of Common Shares VANCOUVER, Dec. 17 /CNW/ - Westport Innovations Inc. (TSX:WPT, NASDAQ:WPRT) announced today the exercise in full of the underwriters' option to purchase an additional 712,500 common shares at a price of US$10.50 in connection with its previously announced offering of common shares in the United States and Canada. With the exercise of the option, under the offering, Westport issued a total of 5,462,500 common shares at a price of US$10.50 per share, for gross proceeds of approximately US$57.4 million. Jefferies & Company, Inc. was the sole book-running manager for the offering. Lazard Capital Markets LLC acted as co-lead manager and other underwriters included ThinkEquity LLC and Craig-Hallum Capital Group in the United States and Dundee Securities Corporation in Canada. The common shares issued under the offering have been listed on The NASDAQ Global Market and the Toronto Stock Exchange. Copies of the United States final prospectus supplement may be obtained from: Jefferies & Company, Inc., Equity Capital Markets, at 520 Madison
